                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 19-3062-01-CR-S-MDH

 ANTHONY T. JONES,

                               Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, hereby moves the Court to order a pretrial detention hearing pursuant to 18 U.S.C.

§ 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant’s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that the defendant committed the offenses of
       possession, with intent to distribute, a detectable amount of heroin and N-phenyl-N-[1-(2-
       phenylethyl)-4-piperidinyl] prompanamide (fentanyl), in violation of 21 U.S.C. § 841(a)(1)
       and (b)(1)(C); possession of a firearm in furtherance of a drug trafficking offense, in
       violation of 18 U.S.C. § 924(c)(1)(A); and felon in possession of a firearm, in violation of
       18 U.S.C. §§ 922(g)(1) and 924(a)(2);

       2.      The defendant poses a risk to the safety of others in the community; and

       3.      The defendant poses a serious risk to flee.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f), 18 U.S.C. provides that a hearing must be held by the appropriate

judicial officer to determine whether any condition or combination of conditions will reasonably




            Case 6:19-cr-03062-MDH Document 8 Filed 05/24/19 Page 1 of 4
assure the defendant’s appearance and the safety of any other person in the community if the

attorney for the Government moves for such a hearing and if the case involves an offense under

the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment for 10 years or

more is possible. In this case, the defendant is charged with possession, with intent to distribute,

a mixture or substance containing a detectable amount of heroin and N-phenyl-N-[1-(2-

phenylethyl)-4-piperidinyl] prompanamide (fentanyl), a crime for which a term of 20 years’

imprisonment is possible.

       The Government further submits that in light of the Indictment filed in this case, there is

probable cause to believe the defendant violated 21 U.S.C. § 841(a)(1) and (b)(1)(C). Accordingly,

the Government suggests that upon a showing that there exists probable cause that the defendant

committed the offense referred to in the Indictment, there is a legal presumption, subject to rebuttal

by the defendant, that no condition or combination of conditions will reasonably assure his

appearance or assure the safety of the community. See United States v. Apker, 964 F.2d 742, 743-

44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988).

       Section 3142(e) and (f)(1) provides that a presumption that a defendant will not appear for

subsequent court appearances arises if the offense is one enumerated under the Controlled

Substance Act as referred to above. Under the Bail Reform Act there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the Government’s

case, and the penalty which conviction could bring. See Apker, 964 F.2d at 744; See also United

States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v. Menster, 481

F.Supp. 1117 (D.C. Fla. 1979). As set forth above, the defendant’s statutory sentencing range is

currently a term of imprisonment of not more than 20 years.




                                                  2

          Case 6:19-cr-03062-MDH Document 8 Filed 05/24/19 Page 2 of 4
       To further support the Government’s contention of the defendant’s risk to the safety of the

community and to flee, the Government offers that:

       1.      Jones has prior felony convictions for leaving the scene of an accident, property

       damage in the first degree, tampering in the first degree, possession of a controlled

       substance, and unlawful possession of a firearm;

       2.      After being sentenced to a term of probation for his prior felony conviction for

       tampering in the first degree, Jones violated his conditions of probation, and his probation

       was subsequently revoked;

       3.      Jones has a history of failing to appear for his scheduled court appearances. In his

       prior felony possession of a controlled substance case, Jones failed to appear on three

       occasions, one of those occasions occurred after he had pleaded guilty.

       4.      On or about October 20, 2017, Jones possessed, with intent to distribute, heroin and

       fentanyl, and an Intratec USA brand, TEC-DC9 model, 9mm, semi-automatic pistol,

       bearing serial number D065643, with an extended magazine containing 18 rounds of

       ammunition; and

       5.      On or about May 23, 2019, before his arrest for the instant offense, Jones was

       operating a motor vehicle and in possession of a marijuana cigarette. After being stopped

       by Springfield, Missouri, Police Department Officer Karla Parker for a traffic violation,

       Jones stated, “I just lit up this blunt.” Jones was referring to the marijuana cigarette that

       he was holding.




                                                3

            Case 6:19-cr-03062-MDH Document 8 Filed 05/24/19 Page 3 of 4
       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                         Respectfully submitted,

                                                         TIMOTHY A. GARRISON
                                                         United States Attorney


                                                By       /s/ Nhan D. Nguyen
                                                         Nhan D. Nguyen
                                                         Missouri Bar No. 56877
                                                         Assistant United States Attorney
                                                         901 St. Louis Street, Suite 500
                                                         Springfield, Missouri 65806-2511




                                         Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on May 24,
2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                                /s/ Nhan D. Nguyen
                                                Nhan D. Nguyen
                                                Assistant United States Attorney




                                                     4

          Case 6:19-cr-03062-MDH Document 8 Filed 05/24/19 Page 4 of 4
